FROM ONSLOW.
Upon the trial before MARTIN, J., on the last fall circuit, it appeared upon the opening of the case that one Foscue had recovered several (194)  judgments against defendant's testator as the executor of one Frederick Wood; that upon these judgments execution issued against the goods and chattels of Wood in the hands of his executor, which were satisfied by a sale of Wood's land; that John Sanders, the plaintiff's intestate, had, at the sheriff's sale, purchased those lands, and was evicted therefrom by the heirs of Wood.
Upon these facts the presiding judge being of opinion for the defendant, the plaintiff suffered a nonsuit, and appealed to this Court.
I think the act of 1807 (Rev., ch. 723) can not support an action against Isaac Sanders in his own person, nor against his executor after his death; because the money paid for the land by John Sanders *Page 123 
was paid for the benefit of the estate of Frederick Wood, and not for that of Isaac Sanders. If any person is liable, it ought to be the representative of Wood's estate.
PER CURIAM.                                   Affirmed.
(195)